 
EXHIBIT 10.1
 
Lock-Up Agreement
 
THIS LOCK-UP AGREEMENT (this “Agreement”) is entered into as of March ___, 2010
among ______________________________________________(the “Stockholder”),
CARDIOGENICS HOLDINGS INC. a Nevada corporation (the “Company”), CardioGenics
ExchangeCo Inc., an Ontario corporation (“ExchangeCo”) and WeirFoulds LLP, as
“trustee“, under the “Trust Agreement“ described below.
 
WHEREAS, Stockholder holds common stock of CardioGenics ExchangeCo Inc., an
Ontario corporation (“ExchangeCo”), which is indirectly wholly-owned by the
Company, which shares of common stock are exchangeable at any time into shares
of the Company’s common stock, par value $0.00001 (the “Company Common Stock”)
on a one-for-one basis in accordance with the terms of that certain Voting and
Exchange Trust Agreement (the “Trust Agreement”) dated July 6, 2009 among JAG
Media Holdings, Inc., ExchangeCo and Weirfoulds LPP and that certain Support
Agreement (the “Support Agreement”) dated July 6, 2009 between JAG Media
Holdings, Inc. and ExchangeCo (the “Exchangeable Shares”);
 
WHEREAS, the Company believes it is in the best interests of its stockholders to
establish an orderly trading market for shares of the Company Common Stock; and
 
WHEREAS, the Company and Stockholder desire that Stockholder refrain from (a)
exchanging such number of Exchangeable Shares held by Stockholder as are
exchangeable into ______________ shares of Company Common Stock (the “Restricted
Exchangeable Shares”) (the Restricted Exchangeable Shares and the ____________
shares of Company Common Stock into which they are exchangeable are referred to
collectively as the “Restricted Securities”) and (b) selling the Restricted
Securities in order to encourage orderly trading in shares of the Company Common
Stock;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:
 
1.
Lock-Up of Securities.

 
(a)           Stockholder agrees that he will not (i) exchange any of his
Restricted Exchangeable Shares (an “Exchange”), for a period of eighteen (18)
months following the date of this Agreement or (ii) offer to sell, contract to
sell, or otherwise sell, dispose of, loan, pledge or grant any rights with
respect to (collectively, a “Disposition”) the Restricted Securities for a
period of eighteen (18) months following the date of this Agreement; provided,
however, that nothing herein shall prevent Stockholder from (x) pledging the
Restricted Securities as collateral to secure any loan taken by Stockholder in
an arms length loan transaction or (y) transferring all or any portion of the
Restricted Securities to an immediate family member so long as such family
member agrees, in a writing acceptable to the Company, to be bound by the terms
and conditions of this Agreement.

 

--------------------------------------------------------------------------------

 
 
(b)           The foregoing restriction is expressly intended to preclude
Stockholder from engaging in any hedging or other transaction which is designed
to or reasonably expected to lead to or result in an Exchange or Disposition of
Restricted Securities during the lock-up period, even if the Restricted
Securities would be disposed of by someone other than Stockholder.  Such
prohibited hedging or other transactions include any short sale or any purchase,
sale or grant of any right with respect to any Restricted Securities or with
respect to any security that includes, relates to or derives any significant
part or its value from the Restricted Securities.
 
(c)           Notwithstanding anything to the contrary in the Trust Agreement or
the Support Agreement, Stockholder hereby authorizes ExchangeCo and Weirfoulds
to take all action deemed by them, in their sole discretion, to be necessary or
appropriate to enforce the lock-up provisions of this Agreement and agree and
consent to (i) the entry of stop transfer instructions with the Company’s
transfer agent and registrar against the exchange or transfer of the Restricted
Securities except in compliance with this Section 1 (Lock-Up of Securities) and
(b) instructions being given to the appropriate officer or agent of ExchangeCo
and the “trustee” under the Trust Agreement prohibiting them from effectuating
any Exchange except in compliance with this Section 1 (Lock-Up of Securities).
 
(d)           In the event of a “Change-in-Control” of the Company during the
lock-up period, this Agreement and the lock-up restrictions hereunder shall
terminate and become of no further force and effect immediately upon the
effectiveness of such “Change-in-Control.” For purposes of this Agreement,
“Change-in-Control” shall mean (i) any acquisition of more than 50% of the
outstanding capital stock of the Company by any unrelated third party (“Third
Party“); (ii) any merger of the Company into any Third Party; or (iii) any
acquisition of substantially all of the assets of the Company by any Third
Party.
 
2.
Actions by ExchangeCo and Weirfoulds.

 
(a) Notwithstanding anything to the contrary in the Trust Agreement, WeirFoulds
agrees that it will not take any actions, as trustee under the Trust Agreement,
to effectuate an Exchange or Disposition of the Restricted Securities except in
compliance with this Section 1 (Lock-Up of Securities).
 
(a) Notwithstanding anything to the contrary in the Trust Agreement or the
Support Agreement, ExchangeCo agrees that it will not take any actions to
effectuate an Exchange or Disposition of the Restricted Securities except in
compliance with this Section 1 (Lock-Up of Securities).
 
3.
Attorney’s Fees.

 
If any action at law or in equity (including arbitration) is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled as determined
by such court, equity or arbitration proceeding.

 
2

--------------------------------------------------------------------------------

 
 
4.
General.

 
4.1           Governing Law.  This Agreement will be construed in accordance
with and governed by the laws of the Province of Ontario, Canada, without giving
effect to the conflict of law principles of such province.
 
4.2           Successors and Assigns.  Except as otherwise expressly provided in
this Agreement, this Agreement will be binding on, and will inure to the benefit
of, the successors and permitted assigns of the parties to this
Agreement.  Nothing in this Agreement is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights or
obligations under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
4.3           Notices.  All notices and other communications required or
permitted hereunder will be in writing and will be delivered by hand or sent by
overnight courier, fax or e-mail to:
 
if to the Company:


CardioGenics Holdings Inc.
6295 Northam Drive
Mississauga, Ontario L4V 1W8
Fax: 1.905.673.9865
E-Mail: ygawad@cardiogenics.com
Attention: Dr. Yahia Gawad, CEO
 
if to ExchangeCo:


CardioGenics ExchangeCo Inc.
6295 Northam Drive
Mississauga, Ontario L4V 1W8
Fax: 1.905.673.9865
E-Mail: lsterling@cardiogenics.com
Attention: Linda J. Sterling
 
if to WeirFoulds:
 
WeirFoulds LLP
1600-130 King Street West
The Exchange Tower
Toronto, Ontario M5X 1J5
Fax: 1.416.365.1876
E-Mail: bv@weirfoulds.com
Attention: Binh Vu, Partner
 
if to Stockholder:
 
See Stockholder‘s notice information set forth in Annex 1

 
3

--------------------------------------------------------------------------------

 
 
Each party may furnish an address substituting for the address given above by
giving notice to the other parties in the manner prescribed by this Section
4.3.  All notices and other communications will be deemed to have been given
upon actual receipt by (or tender to and rejection by) the intended recipient or
any other person at the specified address of the intended recipient.
 
4.4           Severability.  In the event that any provision of this Agreement
is held to be unenforceable under applicable law, this Agreement will continue
in full force and effect without such provision and will be enforceable in
accordance with its terms.
 
4.5           Construction.  The titles of the sections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.  Unless the context of this Agreement clearly requires
otherwise: (a) references to the plural include the singular, the singular the
plural, and the part the whole, (b) references to one gender include all
genders, (c) “or” has the inclusive meaning frequently identified with the
phrase “and/or,” (d) “including” has the inclusive meaning frequently identified
with the phrase “including but not limited to” or “including without
limitation,” and (e) references to “hereunder,” “herein” or “hereof” relate to
this Agreement as a whole.  Any reference in this Agreement to any statute,
rule, regulation or agreement, including this Agreement, shall be deemed to
include such statute, rule, regulation or agreement as it may be modified,
varied, amended or supplemented from time to time.
 
4.6           Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
of this Agreement and supersedes all prior or contemporaneous agreements and
understandings other than this Agreement relating to the subject matter hereof.
 
4.7           Amendment and Waiver.  This Agreement may be amended only by a
written agreement executed by the parties hereto.  No provision of this
Agreement may be waived except by a written document executed by the party
entitled to the benefits of the provision.  No waiver of a provision will be
deemed to be or will constitute a waiver of any other provision of this
Agreement.  A waiver will be effective only in the specific instance and for the
purpose for which it was given, and will not constitute a continuing waiver.
 
4.8           Counterparts.  This Agreement may be in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument.
 
[The remainder of this page has been intentionally left blank.]

 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.
 
COMPANY
   
CARDIOGENICS HOLDINGS INC.
   
By: 
   
Name: Yahia Gawad
 
Title:   Chief Executive Officer
   
CARDIOGENICS EXCHANGECO INC.
   
By: 
   
Name:
 
Title:
   
WEIRFOULDS LLP
   
By: 
   
Name:
 
Title:



[STOCKHOLDER SIGNATURE APPEARS IN ANNEX 1]


5

--------------------------------------------------------------------------------


 
ANNEX 1


Securities Owned By Stockholder and Subject to Lock-Up Agreement


Stockholder‘s Name, Address, Fax,
E-Mail  & Signature
 
# of
Exchangeable
Shares Owned
 
# of
Exchangeable
Shares Subject
to this Lock-Up
Agreement
 
# of Shares of
Company
Common Stock
Subject to this
Lock-Up
Agreement
             
Name:
                         
Address:
                                       
Fax:
           
E-Mail:
                                       
Signature:
           


 
6

--------------------------------------------------------------------------------

 